Citation Nr: 0531756	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  00-02 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities prior to February 19, 2002.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of surgical procedures performed on the first and 
second digits of the left foot in July 1994, January 1997, 
February 1998, and June 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1950 to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2002, the Board remanded the 
case to the RO for additional development.  Subsequently, in 
a July 2003 rating decision the RO granted an increased 100 
percent schedular rating for the veteran's bilateral hearing 
loss effective from January 10, 2003.  The rating was also 
found to be permanent.  In a November 2004 rating decision 
the RO assigned an earlier effective date for the 100 percent 
rating from February 19, 2002.  As the veteran's claim for 
entitlement to TDIU became moot upon the award of the 100 
percent schedular rating, the issue listed on the title page 
has been revised to reflect the matter remaining for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board's June 2002 remand directed that the veteran be 
scheduled for a podiatry examination to determine any 
disability associated with the first and second digits of the 
left foot.  The podiatrist was requested to indicated whether 
or not there was additional qualifying disability of the left 
foot as a result of the VA surgeries of the foot, and not 
merely coincidental therewith.  The examiner was to indicate 
whether increased disability, if any, was a necessary 
consequence of surgery.  Adequate reasons and bases to 
support the conclusions reached were to be stated in the 
opinion.  A review of the June 2003 and the June 2004 VA 
podiatry examinations reveals that these questions were not 
clearly addressed by either examiner.  Another podiatry 
examination must be scheduled.

The evidence of record reflects that appropriate action has 
not been taken on the June 2002 remand instructions that the 
RO schedule the veteran for a personal hearing.  A review of 
the record reveals attached to the Form 9, received in 
February 2000, was an undated statement from the veteran in 
which he requested a hearing at the RO.  That hearing was 
never scheduled.  There is no indication that this request 
was withdrawn.  In fact, the veteran's representative 
indicated in a December 2001 statement that the veteran 
requested, but did not receive a personal hearing.  Under 
these circumstances, the case must be remanded to allow the 
RO to schedule a personal hearing.  Although it is unclear if 
the veteran wanted a hearing before Board or RO personnel, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should obtain contact the 
veteran and obtain the names and 
addresses of all medical care providers, 
VA or non-VA that treated the veteran for 
a left foot disorder since 1994.  After 
the veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order that the 
veteran be provided the opportunity to 
obtain and submit those records for VA 
review.  After securing the necessary 
release, the RO should obtain any records 
not already associated with the claims 
folder.

2.  The veteran should be afforded a VA 
podiatry or orthopedic examination to 
determine the disability of the left foot 
resulting from VA treatment in July 1994, 
January 1997, February 1998, and 
June 1998.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the podiatrist or 
orthopedist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
podiatrist or orthopedist is requested to 
indicate: 
(a)  whether or not there is 
additional qualifying disability of 
the left foot as a result of the 
July 1994, January 1997, February 
1998, and June 1998 VA surgeries of 
the foot, and not merely 
coincidental therewith; and  
(b)  whether increased disability, 
if any, was a necessary consequence 
of surgery.  
Adequate reasons and bases to support the 
conclusions reached should be stated in 
the opinion

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  The veteran should be scheduled for 
an appropriate hearing at the RO as soon 
as it may be feasible.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

